Citation Nr: 9920909	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-28 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a scar of the left lower extremity as a result of VA 
treatment in March 1991.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
aggravation of bilateral carpal tunnel syndrome due to VA 
medical treatment in March 1991.


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two separate rating actions of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a May 1995 rating decision, the RO denied 
benefits under 38 U.S.C.A. § 1151 (West 1991) for a left 
lower extremity scar and aggravation of bilateral carpal 
tunnel syndrome as a result of VA treatment pertaining to a 
fracture of the left foot.  By a June 1997 rating action, the 
RO denied the veteran's claim of service connection for 
bilateral defective hearing.  

In December 1997, the veteran testified at a personal hearing 
at the RO.  In October 1998, he testified before the 
undersigned Member of the Board, sitting at the RO.  
Transcripts of both hearings are associated with the record.  
At a prehearing conference in October 1998, the veteran 
indicated that his claims for § 1151 benefits were based in 
part on VA treatment in October 1994.  The issues were 
characterized accordingly at the hearing.  The record has now 
been carefully reviewed.  It does not include a developed 
issue of entitlement to § 1151 benefits based on treatment in 
October 1994.  Accordingly, the issues have been 
characterized as stated on the preceding page.  

During the course of this appeal, the veteran filed five 
separate claims for damage, injury, or death with the 
District Counsel of VA.  In those complaints, he made 
allegations similar to those made in connection with his 
claim for compensation under 38 U.S.C.A. § 1151.  In July 
1996, the veteran was notified that those claims were denied 
and informed of his right to have the findings reconsidered.  
He did not submit such a request and no further action was 
taken on those claims.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
bilateral hearing disability diagnosed in January and 
February 1997 is due to disease or injury which was incurred 
in or aggravated by service. 

3.  The medical evidence of record shows that the veteran was 
non-compliant with VA treatment rendered in connection with 
the left foot fracture; there is no competent evidence that 
the scar of the left lower leg resulted from VA treatment. 

4.  There is no competent evidence to the effect the 
veteran's pre-existing bilateral carpal tunnel syndrome was 
aggravated by VA treatment of his left foot fracture.


CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).

2.  The claim for benefits under 38 U.S.C.A. § 1151 for a 
scar of the left lower extremity as a result of VA treatment 
in March 1991 is not well-grounded.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998).

3.  The claim for benefits under 38 U.S.C.A. § 1151 for 
aggravation of bilateral carpal tunnel syndrome as a result 
of VA treatment in March 1991 is not well-grounded.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Background.  According to the veteran's DD Form 214, his 
duties in service included radio mechanics.  A careful review 
of the veteran's service medical records reveals that an 
enlistment physical examination performed in January 1967 
included audiometric findings which reported puretone air 
conduction thresholds as 10, 10, 10, and 10 decibels in the 
right ear at 500,1000, 2000, and 4000 hertz, respectively.  
Like measurements of the left ear were 10, 10, 10 and 10 
decibels.  

In January 1968,the veteran presented with complaints of 
pressure in both ears, several days after a flight.  The 
assessment was that of resolving aerootitis media.  A July 
1968 chart entry noted complaints of pain in both ears.  A 
diagnosis was deferred at that time, but the examiner noted 
"[question] swollen eustachian tubes".  The report of an 
undated examination, captioned "release from active duty," 
noted 15/15 hearing bilaterally on whispered and spoken voice 
tests.  

Postservice medical records include the report of a January 
1997 VA examination which included audiometric testing.  
Puretone air conduction thresholds were reported as 20, 15, 
10, 45 and 55 decibels in the right ear at 500,1000, 2000, 
3000 and 4000 hertz, respectively.  Like measurements of the 
left ear were 15, 10, 15, 35 and 45 decibels.  Speech 
discrimination scores were 100 percent for the right ear and 
96 percent for the left ear.  The veteran's audiological 
history included four years in Navy aviation as an 
electronics technician.  The examiner summarized the findings 
as showing moderate sensorineural hearing loss in the right 
ear and mild to moderate loss in the left ear.

On February 1997 VA examination, it was noted that the 
veteran's history was positive for noise exposure.  The 
physician stated that the audiometric test results had been 
reviewed and offered an assessment of noise induced high 
frequency sensorineural hearing loss (mild to moderate).

The veteran testified before a Hearing Officer at the RO in 
December 1997 and before the undersigned Member of the Board 
sitting at the RO in October 1998.  At both hearings, he 
asserted that his current hearing loss was related to noise 
exposure during service.  In response to questioning at the 
December 1997 hearing, he testified that, after service, he 
worked in a computerized machine shop where he was exposed to 
loud noise.  At both hearings, the veteran testified that an 
examiner who conducted a pre-employment examination shortly 
after separation from service questioned him about the 
results of a hearing test and apparently concurred with the 
veteran's assertion that his hearing had been damaged by 
exposure to jet engines during service.  Both the Hearing 
Officer and Board Member asked the veteran if a medical 
professional had made the same statement; he indicated that 
none had.  

Analysis.  The threshold question to be answered in this 
matter is whether the veteran has presented evidence of a 
well-grounded claim.  If not, his application for service 
connection must fail, and there is no further duty to assist 
him in the development of his claim.  38 U.S.C.A. § 5107 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran contends that he has a bilateral hearing loss as 
a result of exposure to acoustic trauma during service.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.

The service medical records do not include any findings 
pertaining to hearing loss; however, the results of the 
audiometric test performed by VA in January 1997 show that 
the veteran's hearing disability does meet the criteria set 
forth above.  Therefore, the crucial determination before the 
Board is whether the recently diagnosed bilateral hearing 
loss is due to disease or injury which was incurred in or 
aggravated by service.  As a preliminary matter, the 
veteran's service record shows that he served as a radio 
mechanic.  Consequently, the documentary evidence of record 
does tend to support the veteran's assertions that he 
probably was exposed to some form of acoustic trauma during 
service.

To establish service connection, the veteran is not obliged 
to show that a hearing loss was present in service.  He may 
establish the required nexus between his current condition 
and his military service if he can show that his initial 
injury occurred while in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  If the evidence 
sufficiently demonstrates a medical relationship between the 
veteran's inservice exposure to loud noise and his current 
disability, it would follow that the veteran incurred the 
current disability in service.  Id.

The fact that the veteran has not shown that a hearing loss 
for VA purposes was present in service is not dispositive for 
evaluating a claim for service connection.  To support his 
claim, however, the evidence must sufficiently demonstrate a 
medical relationship between the veteran's inservice exposure 
to loud noise and his current disability.  Unfortunately, the 
veteran has not presented such evidence.  The first recorded 
diagnosis of a hearing loss meeting the criteria of 38 C.F.R. 
§ 3.385 was in January 1997, many years after service.  
Although the examiner opined that the hearing loss was noise-
induced, the opinion did not attribute the findings to in-
service noise exposure, rather than post-service noise 
exposure.  Therefore, no competent evidence has been 
presented to show that the veteran's current bilateral 
hearing disability is due to acoustic trauma/noise exposure 
in service; and the claim is not well-grounded.  Although the 
veteran has offered an opinion that his currently diagnosed 
hearing loss was due to exposure to acoustic trauma in 
service, as a layperson, he is not competent to offer such 
medical opinion regarding medical causation.  See Espiritu, 
supra.

The Board would note that the fact that VA authorized an 
examination for the veteran's claimed condition does not mean 
that the veteran, who did not fulfill his statutory 
requirements to present a well-grounded claim, is entitled to 
the duty to assist.  Slater v. Brown, 9 Vet. App. 240 (1996) 
(Whether a VA examination should be conducted under 38 C.F.R. 
§ 3.326 is an issue that arises only where a claim has 
already been determined to be well-grounded).

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
By this decision, the Board is informing the veteran of 
evidence which is lacking and is necessary to make this claim 
well grounded.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine; however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  § 1151 Claims

Background.  In October 1991, the veteran submitted a claim 
for benefits under 38 U.S.C.A. § 1151 (formerly 38 U.S.C. 
§ 351), citing "wrongful treatment" of a broken bone of the 
left foot and injury to the left hand "due to nerve 
damage."

A careful review of medical records associated with the 
claims folder reveals that the report of a July 1990 
electromyography included a diagnosis of bilateral mild 
entrapment of median nerves at the wrist.  

In March 1991, the veteran presented to a VA facility with 
complaints of pain in the left foot after pounding that foot 
on the floor two weeks prior.  He reported that the foot had 
initially been swollen, but the swelling had since resolved.  
He had continued to walk on the foot since that time.  
Physical examination and x-ray studies revealed a non-
displaced fracture of the third metatarsal shaft.  The 
veteran was fitted with a short leg cast, non-weight bearing 
and issued crutches.  

In an April 1, 1991 chart entry, it was noted that the 
veteran, placed in a cast one week prior, had presented with 
a broken cast.  A short leg cast was re-applied and the 
veteran was instructed that he was on non-weight bearing 
status of the left lower extremity.  A physical therapy 
consultation dated that same date noted that the veteran was 
unable to ambulate with crutches, secondary to neuropathy and 
weakness in the hands.  He was issued a wheelchair and 
instructed in the use and safety thereof.  An April 9, 1991 
chart notation indicated that the veteran had poor compliance 
and had broken two casts.  Physical examination revealed that 
the skin was intact.  The veteran was placed in a short leg 
cast again and instructed on non-weight bearing status.

Five weeks status-post fracture, the veteran was noted to 
have poor compliance, having repeatedly broken the cast and 
been bearing weight on his left leg, despite non-weight 
bearing status.  The veteran requested that he be fitted with 
a walking cast.  He was informed of the risks, benefits and 
implications of weight bearing at this time.  The veteran 
indicated that his understood the possibility of painful 
nonunion as well as malunion and possible surgery if such 
occurred.  He was fitted with the walking cast.  

A January 1992 chart extract noted a history of ganglion 
cyst, left wrist, since 1977, never treated.  The veteran 
requested surgical treatment; however, it was recommended 
that the left wrist be splinted for four weeks, at the end of 
which the results would be assessed.  An occupational therapy 
note dated that same month included the veteran's report that 
his left hand had bothered him eleven years ago, but had 
become worse since using crutches.  He was fitted with a 
splint, which was noted to fit well.  In February 1992, the 
veteran presented with complaints of ill-fitting splint, but 
noted significant improvement with the use of the splint.  He 
again reported that had the left wrist ganglion had recurred 
following use of crutches.  He also reported that he had a 
history of nerve injury several years ago.  Following 
physical examination, the impression was that of good 
response to splinting.  The veteran was advised to continue 
use of the splint for four weeks.  In April 1992, the veteran 
complained of left wrist pain and reported that the splint 
was not helping.  The assessment was left dorsal wrist 
ganglion, continued.  

A July 1992 chart noted that the veteran inquired about 
surgical treatment for carpal tunnel syndrome.  The examining 
physician noted that surgery was not currently warranted in 
light of lack of symptoms of carpal tunnel syndrome.  The 
assessment was resolved dorsal ganglion, left wrist.  The 
veteran was advised to continue wearing the wrist splint full 
time.
In a June 1992 memorandum to the Director of the VA Medical 
Center where the veteran had been treated for his left leg 
fracture, the RO requested information in regard to a claim 
for benefits under 38 U.S.C.A. § 1151.  It was noted that the 
veteran alleged that a walking cast broke, stabbing his left 
shin; he believed he should be compensated for the resulting 
scars.  In a November 1992 response, the Director stated that 
a thorough review of the veteran's medical records had been 
conducted.  It was noted that the veteran had presented in 
March 1991 with complaints of left foot pain which began two 
weeks prior to application for care, and a fracture of the 
third metatarsal shaft was diagnosed.  He was placed in a 
short leg cast, issued crutches and advised not to bear 
weight on the left foot.  The veteran presented with a broken 
cast on April 1, 1991, was re-casted and re-advised not to 
place weight on his left foot.  During that same visit, it 
was recommended that the veteran be issued a wheelchair, 
based on an assessment by Rehabilitation Medicine Service 
that he was unable to ambulate with crutches secondary to 
neuropathy and numbness and weakness of the hands.  On April 
19, the veteran was again noted to be non-compliant as he 
continued to bear weight on his left foot despite non-weight 
bearing status.  Additionally, he was noted to have 
repeatedly broken his short leg cast.  The veteran insisted 
that he be fitted with a walking cast.  After being advised 
of the risks associated with bearing weight on his left foot 
and despite strong advice, the veteran was fitted with a 
walking cast.  It was further noted that he did not keep six 
follow-up clinic appointments considered essential to monitor 
the healing process.  The Director also noted that, during 
that time, the veteran had contacted the VAMC to report that 
he had removed his left foot cast to facilitate participation 
in a walking parade.  Based on a review of the record, the 
Director concluded that "it is quite apparent and clearly 
documented that [the veteran] was non-compliant relative to 
the prescribed treatment of his left foot fracture.  His 
unwillingness to follow the physician's directions as well as 
his removal of the foot cast likely caused the damage for 
which this claim was filed."

Electromyography in July 1992 included the diagnostic 
impression that findings were consistent with bilateral 
carpal tunnel syndrome.  

The veteran was afforded a VA examination in March 1995 at 
which time he reported a history of a left hand ganglion 
cyst, first "discovered" in 1979, with recurrence in 1991 
following the use of crutches due to a left foot fracture.  
He further reported that he had developed a left anterior, 
lower extremity ulcer secondary to the pressure of an above-
the-knee cast used to treat the foot fracture.  The veteran 
reportedly cut part of the cast away below the ulcer and it 
healed without problems.  Present physical examination of the 
left lower extremity revealed an "extremely faint," 
approximately 1/2 by 1/4 inch, superficial, nontender scar over 
the lateral aspect of the tibia at approximately the junction 
of the upper one-third and middle one-third of the left lower 
extremity.  The left hand was noted to appear normal, with no 
swelling or deformity noted.  There was good grip strength in 
that hand, moderately good strength in flexion and extension 
of the proximal interphalangeal joints of all fingers.  
Diagnoses included status-post history of ganglion cyst, left 
hand; status-post history of possible pressure injury to the 
left hand, with occasional forearm neuralgia and 
insignificant and asymptomatic left lower extremity scar 
secondary to cast trauma, by history. 

In numerous statements, offered as testimony, in writing and 
in support of the administrative tort claim, the veteran 
reiterated his claims.  He asserted that the treatment of his 
left foot fracture resulted in scars on the left leg and 
bilateral carpal tunnel syndrome.  He maintained that he 
reinjured his left hand when he was forced to use crutches 
during treatment of the fracture.  In the alternative, the 
veteran disagreed with diagnoses of carpal tunnel syndrome, 
maintaining instead that he had suffered nerve damage during 
service.  Regarding the claimed scar, the veteran reported 
that, because he could not use the crutches, he had to walk 
on the casts, which subsequently broke, and scratched his 
leg, resulting in a scar.  

Analysis.  38 U.S.C.A. § 1151 provides that, where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability, compensation shall be awarded in the 
same manner as if such disability were service connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in part, that in determining if additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the subsequent 
physical condition resulting from disease or injury.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(b)(c).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).  

In order to avoid possible misunderstanding as to the 
governing law, the Board notes that earlier interpretations 
of the statute and regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event. Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the veteran's claim was filed before October 1997, it 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Therefore, neither evidence of an unforeseen event nor 
evidence of VA negligence would be required in order for this 
claim to be granted.

The threshold matter to be addressed regarding the veteran's 
§ 1151 claims is whether they are well-grounded.  If not, 
they must fail, and there is no further duty to assist him in 
the development of the claims.  38 U.S.C.A. § 5107; See 
Murphy, supra.  The essential elements needed to make a claim 
under Section 1151 plausible are competent evidence of 
additional disability or death of the veteran; evidence of 
hospitalization, medical or surgical treatment, or a course 
of vocational rehabilitation by the VA; and competent 
evidence of a nexus between the additional disability or 
death and the hospitalization, treatment, or vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

As to the claim for benefits pertaining to scars of the left 
leg, the veteran has asserted that the cast applied during 
the course of treatment for a fracture of the left foot broke 
and injured his leg.  The evidence of record includes a 
diagnosis of insignificant and asymptomatic left lower 
extremity scar secondary to cast trauma, by history; however, 
there is no competent medical evidence which establishes that 
the claimed disability resulted from VA treatment.  In fact, 
the only medical opinion of record addressing this point 
concludes that it was the veteran's non-compliance with the 
prescribed treatment of his left foot fracture which was the 
likely cause of the damage for which the claim was filed.  
From a review of the evidence, the Board notes that the 
veteran was instructed repeatedly that he was not to bear 
weight on his left foot and was issued crutches, and then a 
wheelchair, in order to assist him in his recovery.  Despite 
the re-casting, re-instruction about non-weight bearing 
status, and issuance of a wheelchair, the veteran presented 
again with a broken cast.  Several notations in the medical 
records note the examining physicians' impression that the 
veteran was non-compliant with treatment.  That conclusion 
was echoed by the Director of the VAMC, after a review of the 
record.

The only evidence in support of the veteran's claim is in his 
own assertions.  He has not presented any competent evidence 
in support of his claim.  As a layperson, he is not competent 
to provide such evidence through his own opinion.  See King, 
supra.  Without competent evidence of a nexus between the 
scar of the left lower extremity and the VA treatment, the 
claim is not well grounded and must be denied. 

Regarding the claim pertaining to bilateral carpal tunnel 
syndrome, the Board notes that the veteran has asserted 
several different theories of causation including that the 
prescribed use of crutches resulted in bilateral carpal 
tunnel syndrome, that the use of crutches aggravated a left 
wrist ganglion which was incorrectly treated by VA or that 
his wrist condition itself was misdiagnosed.  Despite the 
various arguments presented by the veteran, his claim lacks 
one of the basic elements of entitlement under the provisions 
of 38 U.S.C.A. § 1151; that is, competent evidence of a 
relationship between his current complaints and VA treatment.  
The medical evidence of record shows that a diagnosis of 
bilateral carpal tunnel syndrome predated the claimed VA 
treatment.  While the medical record includes the notation 
that the veteran was issued a wheelchair because he was 
unable to use crutches due to upper extremity weakness and 
neuropathy, there is no medical evidence of a causal 
relationship between that condition and the use of crutches, 
as claimed by the veteran.  Further, there is no competent 
medical evidence that the pre-existing carpal tunnel syndrome 
was aggravated by VA treatment rendered in connection with 
the fracture left foot.  The veteran's assertions in this 
regard are not sufficient evidence to well-ground the claim.  
See King, supra.  Absent competent evidence of a nexus 
between the veteran's current carpal tunnel syndrome and VA 
treatment, that claim is not well grounded and must be 
denied. 

ORDER

Service connection for bilateral hearing loss is denied.  

Compensation benefits under 38 U.S.C.A. § 1151 for a scar of 
the left lower extremity as a result of VA treatment in March 
1991 are denied.

Compensation benefits  under 38 U.S.C.A. § 1151 for 
aggravation of bilateral carpal tunnel syndrome based on VA 
medical treatment in March 1991 are denied. 



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

